TD Bank Group 66 Wellington Street West Toronto ON M5K 1A2 January 6, 2012 VIA EMAIL AND EDGAR Kevin W. Vaughn Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Dear Mr. Vaughn: Re: Response of The Toronto-Dominion Bank (the “Bank” or “TD”) to the letter dated November 23, 2011 by the Securities and Exchange Commission (“SEC” or the “Staff”), relating to the Bank’s (File No. 1-14446): • Form 40-F for the Fiscal Year Ended October 31, 2010 filed December 2, 2010 • Form 6-K’s filed May 26, 2011, July 5, 2011, and September 1, 2011 Thank you for the opportunity to provide you with the second part of TD’s response to your letter dated November 23, 2011 (the “Staff Letter”) regarding the above referenced filings. Our responses herein should be considered in conjunction with our response letter dated and submitted to the Staff on December 7, 2011. The purpose of this letter is to fulfill our commitment with regard to comments 1, 2 and 3 in the Staff Letter, as summarized in our December 7, 2011 letter and reproduced in bold below. • We will respond to these comments [1, 2 and 3] in a separate letter by January 6, 2012 and provide, where appropriate, the relevant disclosures pertaining to the fiscal year ended October 31, 2011 (the “Disclosure”); Our responses to comments 1, 2, and 3 in the Staff Letter have been included in Appendix A of this letter. A copy of this letter, including Appendix A, has been filed with the Staff via EDGAR. TD-0001 Please contact me at (416) 308-8279 or Xihao Hu, Senior Vice President and Chief Accountant, at (416) 983-1671 if you require additional information. Very truly yours, /s/ Colleen Johnston Colleen Johnston Group Head Finance and Chief Financial Officer cc:Norie Campbell (Executive Vice President and General Counsel) cc:Lindsay McCord (Securities and Exchange Commission) TD-0002 Appendix A - TD’s responses to comments 1-3 in the Staff Letter To assist your review, we have reproduced the text of the Staff's comments in bold below, and the numbered paragraphs of this Appendix correspond to the paragraphs in the Staff Letter. Please note that we have prepared the disclosures included in this Appendix using the fiscal 2011 results prepared in accordance with Canadian GAAP. These disclosures may look different in future filings as the Bank transitions to financial reporting under International Financial Reporting Standards (“IFRS”) beginning with our fiscal quarter ending January 31, 2012. All references to currency are in Canadian dollars, unless otherwise noted. Form 40-F filed December 2, 2010 Exhibit 3 - 2010 Annual Financial Statements Note 3 Loans, Impaired Loans and Allowance for Credit Losses, page 15 1. We note your disclosure on page 16 that loans are impaired when there is objective evidence that there has been a deterioration of credit quality subsequent to the initial recognition of the loan and you no longer have reasonable assurance as to the timely collection of the full amount of the principal and interest. Also, you disclose on page 16 that in general when payment is contractually past due for 90 days you classify these loans as impaired. Please revise your policy disclosure in future filings to clarify the factors you consider in concluding that you no longer have reasonable assurance as to the timely collection of the loan. We currently intend to provide, beginning with the Bank’s IFRS financial statements for the quarter ending January 31, 2012, the following proposed disclosures clarifying the factors we currently consider in concluding that we no longer have reasonable assurance as to the timely collection of the loan: NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES IMPAIRED LOANS IV. LOANS (1) LOAN IMPAIRMENT AND THE ALLOWANCE FOR CREDIT LOSSES, EXCLUDING ACQUIRED CREDIT-IMPAIRED LOANS A loan is considered impaired when there is objective evidence that there has been a deterioration of credit quality subsequent to the initial recognition of the loan (‘a loss event’) to the extent the Bank no longer has reasonable assurance as to the timely collection of the full amount of principal and interest. Indicators of impairment could include, but are not limited to one or more of the following: • significant financial difficulty of the issuer or obligor; • a breach of contract, such as a default or delinquency in interest or principal payments; • increased probability that the borrower will enter bankruptcy or other financial reorganization; • the disappearance of an active market for that financial asset. 2. We note your response to prior comment 23 of our letter dated July 13, 2011 and the disclosures referenced in your response. Please revise your disclosures in future filings either here or in your Canadian GAAP Financial Statement disclosures to address the following: TD-0003 • As part of your “Allowance for Credit Losses” table on page 18 or in another table below it, please disclose the recorded investment in financing receivables at the end of each period by the following impairment methodology: • Amounts collectively evaluated for impairment (determined under Subtopic 450-20); • Amounts individually evaluated for impairment (determined under Section 310-10-35); and We have prepared the following tabular disclosure to show the recorded investment in financing receivables as at October 31, 2011 under Canadian GAAP by impairment methodology pursuant to the equivalent of Subtopic 450-20 and Section 310-10-35 respectively. As discussed above, the format of and the amounts in these tabular disclosures may change as the Bank transitions to IFRS financial reporting in fiscal year 2012. For example, as a result of IFRS, certain loans previously having achieved derecognition under Canadian GAAP would be re-recognized on the Bank’s consolidated balance sheet. As at October 31, 2011, the recorded investment amounts by loan category, and the related allowances by impairment methodology, were as follows: As at October 31, 2011 Loan Category (millions of Canadian dollars) Gross impaired loans Individually assessed allowance Collectively assessed allowance Residential mortgages $ $
